Citation Nr: 0604069	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  96-49 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether secondary service connection for a lumbosacral 
herniated nucleus pulposus at L5-S1 is warranted on the basis 
of aggravation by the service-connected disability of lumbar 
fibromyositis.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbar fibromyositis.


REPRESENTATION

Appellant represented by:	Juan Cruz-Cruz, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 1996 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
service-connected disability of lumbar fibromyositis.

The Board notes that, in March 1996, when he filed a claim 
for increase, the veteran submitted the report of a private 
MRI of his lumbar spine showing that he had a herniated disc 
at L5-S1.  The veteran asserted at that time that the MRI 
report supported his claim for increase.  A rating decision 
by the RO dated April 16, 1997, denied entitlement to service 
connection for a herniated nucleus pulposus (HNP) at L5-S1 on 
the bases that such disability was not incurred in or 
aggravated by service and was not related to the veteran's 
service-connected disability of lumbar fibromyositis.  The 
record reveals that April 16, 1997, was also the date on 
which the veteran testified at a hearing before a hearing 
officer at the RO in support of his claim for increase.  In 
April 1997, the veteran filed a timely notice of disagreement 
with the denial of his claim for service connection for an 
HNP at L5-S1, and the RO furnished a statement of the case to 
the veteran on that issue in October 1997.  However, the 
record does not contain a substantive appeal filed by the 
veteran with regard to the issue listed in the October 1997 
statement of the case.  In August 1999, the hearing officer 
who had presided at the hearing in April 1997 issued a 
statement of the case on the issue of "Service connection 
for Disc Disease L-5 S-1 with lumbar radiculopathy as 
secondary to the service-connected disability of Lumbar 
Paravertebral fimbromyositis [sic]."  The record does not 
contain a substantive appeal filed by the veteran with regard 
to the issue listed in the August 1999 statement of the case.  
The only issue certified to the Board by the RO on a 
VA Form 8, Certification of Appeal, was an increased rating 
for lumbar myositis.               

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 
439 (1995).

The Board notes that the holding of the United States 
Court of Appeals for Veterans Claims (Court) in Allen was 
prior to the date on which the veteran filed his claim 
for increase in March 1996.  Therefore, the Board finds 
that the veteran's claim that his HNP at L5-S1 shown on 
the private MRI of his lumbosacral spine in March 1996 
was related to his service-connected lumbar myositis 
necessarily included both an issue of whether lumbar 
myositis had caused the HNP at L5-S1 and the issue of 
whether lumbar myositis had worsened [aggravated] the HNP 
at L5-S1.

The record reveals that the rating decision in April 1997 
which denied entitlement to secondary service connection 
for an HNP at L5-S1 did not make any reference to a claim 
for service connection for an HNP at L5-S1 on the basis 
that such HNP had been aggravated by the veteran's 
service connected disorder of lumbar fibromyositis.  The 
statements of the case furnished to the veteran in 
October 1997 and in August 1999 on the issue of 
entitlement to secondary service connection for an HNP at 
L5-S1 did not provide the veteran with notice of any laws 
and regulations or holdings of the Court concerning 
secondary service connection by aggravation and did not 
address the issue of entitlement to service connection 
for the degree of aggravation of an HNP at L5-S1 
attributable to service-connected lumbar fibromyositis.  
Nor did letters sent by the RO to the veteran in  May 
2001 and in March 2005 notifying him, as required by the 
Veterans Claims assistance Act of 2000 (VCAA) and its 
implementing regulations, of the evidence needed to 
substantiate his claim for increase mention that he was 
expected to submit or identify evidence in support of a 
claim for service connection for the degree of 
aggravation of an HNP at L5-S1 attributable to service-
connected lumbar fibromyositis.  

On this record, the Board finds that, while the veteran 
may not have completed an appeal to the Board on the 
issue of entitlement to secondary service connection for 
an HNP at L5-S1 on the basis that service-connected 
lumbar fibromyositis caused such HNP, the veteran's claim 
of entitlement to service connection for the degree of 
aggravation of an HNP at L5-S1 attributable to service-
connected lumbar fibromyositis, which is inextricably 
intertwined with his current appeal on the issue of 
entitlement to an evaluation in excess of 10 percent for 
lumbar fibromyositis, remains pending and was not 
adjudicated by the agency of original jurisdiction.  The 
Board concludes that this case must be remanded to the 
AMC for adjudication of the issue of entitlement to 
service connection for the degree of aggravation of an 
HNP at L5-S1 attributable to service-connected lumbar 
fibromyositis and for re-adjudication of the issue of 
entitlement to an evaluation in excess of 10 percent for 
lumbar fibromyositis.

Furthermore, the Board notes that neither a private 
physician who evaluated the veteran in March 1998 and 
commented on the likelihood of an etiological 
relationship between the HNP at L5-S1 shown on the March 
1996 private MRI of the veteran's spine and his active 
military service nor the VA physician who conducted an 
examination of the veteran's spine in October 2001 and 
stated an opinion on the question of whether the 
veteran's lumbar fibromyositis caused the HNP at L5-S1 
provided a medical opinion on the question of whether the 
veteran's service-connected lumbar fibromyositis has 
aggravated and/or is aggravating his non-service-
connected HNP at L5-S1.  The Board finds that a medical 
opinion addressing that question is necessary to decide 
the inextricably intertwined secondary service connection 
issue.  See 38 C.F.R. § 3.159((c)(4) (2005).  For that 
reason, the Board finds that the veteran should be 
afforded a VA spine examination and nexus opinion prior 
to the adjudication by the AMC of his claim of 
entitlement to service connection for the degree of 
aggravation of an HNP at L5-S1 attributable to lumbar 
fibromyositis.  


Accordingly, this case is REMANDED to the AMC for the 
following:          

1.  The AMC should arrange for the 
veteran to undergo a VA examination by a 
physician with the appropriate expertise 
to determine whether any relationship 
exists between the veteran's diagnosed 
HNP at L5-S1 and his service-connected 
lumbar fibromyositis.  The examiner must 
review the veteran's medical records in 
the claims file.  The examiner should 
then respond to the following:

	a.  Is there a 50 percent 
probability or greater that the veteran's 
service-connected lumbar fibromyositis 
cause him to have an HNP at L5-S1?  

	b.  Is there a 50 percent 
probability or greater that the veteran's 
service-connected lumbar fibromyositis 
results in any increase in the underlying 
severity of an HNP at L5-S1?

	c.  In the event that the examiner 
finds that lumbar fibromyositis did not 
cause but made an HNP at L5-S1 worse, the 
examiner should identify, to the extent 
possible, the baseline manifestations 
which are due to the effects of a non-
service connected HNP at L5-S1 and the 
increased manifestations which, in the 
examiner's opinion, are due to lumbar 
fibromyositis.

A rationale for all conclusions reached 
should be provided.


2.  Inasmuch as the issue of whether 
secondary service connection for a 
lumbosacral herniated nucleus pulposus at 
L5-S1 is warranted on the basis of 
aggravation by the service-connected 
disability of lumbar fibromyositis is 
deemed to be "inextricably intertwined" 
with the issue of entitlement to an 
evaluation in excess of 10 percent for 
lumbar fibromyositis, the AMC should take 
appropriate adjudicative action and 
provide the appellant and his 
representative notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the appellant and his 
representative should be furnished with a 
statement of the case and given time to 
respond thereto.

3.  After the indicated development has 
been satisfactorily completed, the RO 
should re-adjudicate the veteran's claim 
of entitlement to an evaluation in excess 
of 10 percent for lumbar fibromyositis 
based on a consideration of all of the 
evidence of record.  If the decision 
remains adverse to the veteran on that 
issue, he and his representative should 
be provided with an appropriate 
supplemental statement of the case, and 
the veteran and his representative should 
be afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

